Citation Nr: 0011726
Decision Date: 05/03/00	Archive Date: 09/08/00

DOCKET NO. 97-28 998A              DATE MAY 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a cancer of the right breast
secondary to exposure to herbicide agents.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from March 1966 to February 1970.

By rating decisions in April 1995 and May 1995 service connection
for cancer of the right breast secondary to exposure to herbicide
agents was denied. The veteran was notified of these rating
decision by letters in April 1995 and May 1995 respectively.

In Evans v. Brown, 9 Vet. App. 273 91996), the United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
indicated that in determining whether new and material evidence has
been submitted, it is necessary to consider the evidence added to
the record since the last time a claim was denied on any basis.
Thus the Board will address the issue whether new and material
evidence has been submitted since the last prior final rating
decision in May 1995.

This appeal arises from an August 1997 rating decision from the
Columbia, South Carolina Regional Office (RO) that determined that
new and material evidence to reopen the veteran's claim for service
connection for a cancer of the right breast secondary to exposure
to herbicide agents had not been received. A Notice of Disagreement
was filed in September 1997 and a Statement of the Case was issued
in October 1997. A substantive appeal was filed in October 1997
with a request for a hearing at the RO before a Member of the
Board.

In writing in December 1997, the veteran withdrew his request for
a Travel Board hearing and requested a hearing at the RO before a
local hearing officer. In July 1998, the abovementioned RO hearing
was held.

This case was remanded in October 1999 for further development. The
case was thereafter returned to the Board.

- 2 - 

1. By a rating action dated in May 1995, the RO denied service
connection for infiltrating ductal carcinoma of the right breast
due to Agent Orange exposure. The veteran was notified of that
decision in that same month.

2. The veteran did not timely appeal that determination, and it
became final.

3. The additional evidence submitted in connection with the claim
to reopen is cumulative and is not so significant that it must be
considered to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The May 1995 decision of the regional office that denied service
connection for infiltrating ductal carcinoma of the right breast
due to Agent Orange exposure, is final. 38 U.S.C.A. 7105(c) (West
1991); 38 C.F.R. 3.104, 20.302 (1999).

2. Evidence received since the May 1995 RO decision is not new and
material, and, thus, the claim for service connection for cancer of
the right breast secondary to exposure to herbicide agents is not
reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1999).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service records show that he served in the Republic
of Vietnam from October 1967 to October 1968.

On a service enlistment examination in January 1966, no history of
tumor, growth, cyst, or cancer was reported. On examination, the
veteran's lungs and chest, including breasts, were clinically
evaluated as normal.

In April 1967, the veteran was seen for chest wall pain on sternal
compression and movement of the arms. The impression was muscle
pain. His chest was to be taped.

Later in April 1967, the veteran complained of blisters forming
under the tape on the chest. The blisters were cleaned and the
chest was re-wrapped. Another record from April 1967 shows that the
veteran's blisters of the chest were to be checked and he was given
medication to apply topically for relief of pain.

On a separation examination in February 1970, the veteran's lungs
and chest, including breasts, were clinically evaluated as normal.

In January 1995, the veteran filed a claim for service connection
for cancer due to Agent Orange.

Records from Pamela J. Harris, M.D., from January 1992 to March
1992 show, in summary, that the veteran was initially seen in
January 1992 for a recently noted mass in the right breast. A
mammogram done of the mass was very suspicious for malignancy. A
biopsy was done and the pathology revealed a carcinoma of the
breast. In February 1992, the veteran had a right modified radical
mastectomy.

4 -

By rating action of April 1995, service connection for infiltrating
ductal carcinoma, right breast due to Agent Orange exposure
(claimed as cancer due to Agent Orange) was denied. The veteran was
notified of this decision in April 1995.

Associated with the file were copies of the records from Dr.
Harris, from January 1992 to March 1992.

Received were additional records from Dr. Harris from April 1991 to
April 1995 that include records from January 1992 that show that
the veteran was seen for right areolar mass. A record from February
1993 shows that the veteran had breast cancer since February 1992.
Additional records note that the veteran had had breast cancer.

By rating action of May 1995, service connection for infiltrating
ductal carcinoma, right breast due to Agent Orange exposure was
denied. The RO determined that carcinoma of the right breast was
not associated with herbicide exposure, and there was no other
basis for service connection. The veteran was notified of this
decision in that same month.

Evidence received subsequent to the May 1995 rating action includes
the following:

Private medical records from January 1992 to January 1996 that are
duplicates of records previously associated with the file or note
treatment for disabilities not at issue in the current appeal.

Records from Jon H. Docherty, M.D., from October 1995 to March 1997
that show treatment for disabilities not at issue in the current
appeal. Additionally, of relevance, is a record from October 1996
that notes the veteran's past medical history included right
mastectomy for breast cancer in 1991 and 1992.

A record from April 1996 notes that the veteran had a history of
breast cancer. In a record from March 1997, the veteran wanted a
conference. He talked about getting disability and money from the
VA because of exposure to Agent Orange. There

5 - 

was a list of diseases the VA considered service connected based on
exposure to Agent Orange and that was cloracting [sic], non-
Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease,
porphyria cutanea tarda, multiple myeloma, and respiratory cancers
including cancer of the lungs, larynx, trachea, and bronchus. As
far as the physician could tell, the veteran did not have any of
these.

Associated with the file were the veteran's service personnel
records.

By rating action in August 1997, the RO informed the veteran that
new and material evidence had not been submitted to reopen his
claim for service connection for a infiltrating ductal carcinoma,
right breast, due to herbicide (Agent Orange) exposure. The current
appeal to the Board arises from this decision.

Received in December 1997 were private medical records from
February 1995 and March 1995 that show treatment for disabilities
not at issue in the current appeal. Additionally in February 1995,
it was noted in part that the veteran had breast cancer in 1992 and
was doing well.

Additionally received in December 1997 were records from Dr. Harris
from April 1992 that notes treatment for disabilities not at issue
in the current appeal. Additionally, it was noted that the veteran
had a diagnosis of right-sided breast cancer with four positive
lymph nodes in the right axillary area. The veteran was being
treated.

Records from Carolinas Hospital Systems from October 1995 to
February 1998 were received in March 1998 and show that in November
1997 the veteran was treated for mass of the right axilla that was
probably a recurrence of breast cancer. There was an axillary
resection with ductal carcinoma, moderately to poorly
differentiated with invasion noted to be present. The veteran
stated that originally when the diagnosis was made, he had
involvement of the brain and the liver. The assessment included
breast cancer with axillary node involvement.

- 6 -

Additionally received in March 1998 were records from Pee Dee
Pathology Association from November 1997 and December 1997 that
shows that the veteran had a past history of carcinoma of the right
breast and a modified radical mastectomy. He did well until
recently when he developed a right axillary mass. An excisional
biopsy showed metastatic ductal carcinoma, moderately to poorly
differentiated with perineural invasion. It was felt that skull and
lumbar spine lesions were suggestive for metastasis. The assessment
included recurrent breast cancer in the right axilla with probable
metastasis to bone.

Associated with the file in May 1998 were records from Providence
Hospital from March 1987 to April 1988 that show treatment for
disabilities not at issue in the current appeal.

At the RO hearing in July 1998, the veteran testified that he had
cancer in the right chest area. The cancer moved from there to the
liver, lungs, back, and head. He reported having radiation
treatments.

Received in August 1998 were records from Dr. Docherty and
Carolinas Hospital Systems from February 1997 to June 1998 that
show treatment for disabilities not at issue in the current appeal.
Additionally of relevance are records beginning in November 1997
that show that the veteran had a node in the right axilla. Later
records show the veteran had been getting radiation therapy for
breast cancer. The diagnoses included metastatic breast cancer.

II. Analysis

A decision by the RO shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification of the decision. A final and binding agency decision
shall not be subject to revision on the same factual basis except
by duly constituted appellate authorities or except where there is
clear and unmistakable error in the decision. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 3.104, 20.1103 (1999).

7 -

The additional evidence submitted since the May 1995 RO decision
includes physicians' reports that show continued treatment for
cancer of the right breast. The evidence is cumulative of evidence
considered previously by the RO. Additionally, there is testimony
from the veteran in support of his claim. Where, as here, the
determinative issue is one of medical causation, competent medical
evidence connecting the current disability to exposure to herbicide
agents, or indicating that the veteran has a disability listed in
the governing regulations regarding presumptive service connection
due to herbicide exposure is required, and lay assertions of
medical causation cannot suffice to reopen a claim under 38 U.S.C.
5108. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, new
and material evidence has not been submitted to reopen a claim of
entitlement to service connection for cancer of the right breast
secondary to exposure to herbicide agents.

ORDER

As new and material evidence has not been presented to reopen a
claim of service connection for cancer of the right breast
secondary to exposure to herbicide agents, the claim is denied.

Iris S. Sherman 
Member, Board of Veterans' Appeals

9 -


